Bay, Judge,
delivered the opinion of the court.
Oil the 3d of January, 1859, Ross sued out an attachment against Clark, alleging in his affidavit that defendant had absented himself from his usual place of abode in this State, so that the ordinary process of law could not be served upon him; also, that he had absconded from his usual place of abode in this State, so that the ordinary process of law could not be served upon him. The writ was served by attaching the property of defendant. On the 5th of January an order of publication was made by the Circuit Court, and renewed on the 22d of March. On the 27th of September following defendant filed a plea in the nature of a plea in abatement, *303putting in issue the truth of the affidavit, and upon this issue the parties went to trial. The testimony given disclosed substantially the following facts: Clark was a dealer in paper and rags, on Second street, in the city of St. Louis, and had purchased largely from plaintiff. He had but one clerk, a young man by name of Paul, who testified that Clark left St. Louis on the 23d December, 1858, and stated to witness at the time he left that he was going to Leavenworth city, in Kansas, to obtain and bring to St. Louis the corpse of his brother. Witness had not before heard of the death of his brother. About a week after Clark left, the supposed dead brother made his appearance in St. Louis, in good health. Witness also testified that, before leaving, Clark told him that he would be back in two weeks or a month, and would write to him in about a week. Witness never heard anything from him, and did not see him again until about the 1st of August, 1859, seven months after his departure, when he met him on the street in St. Louis. Clark told him that he had been in Texas. When defendant left he gave witness no instructions whatever about his business beyond the time when he said he would be back; that, in point of fact, he gave him no particular directions, but simply left him as clerk in the store. Before defendant left, he and his wife were boarding at the house of a man by the name of Harbin-son. Shortly afterwards she returned to her father and lived with him. They had no children, and had never kept house. Defendant left without letting any of his acquaintances know that he was going away. They made diligent inquiry in regard to him, but neither they or his father-in-law could learn where he had gone or what had become of him. After his return to St. Louis he stated that he had been in Texas, and had bought a rancho there, and had been living on it, and expected to live on it a few years longer, and then sell it. He expected to be in St. Louis but a few days. Mrs. Clark left Harbinson’s and went to her father on the 8th of January, 1859.
Upon the foregoing facts the jury, strange to say, found *304the issue for the defendant; but upon what theory or hypothesis, it is difficult to conjecture. The evidence established the truth of the affidavit beyond any cavil or doubt.
It was not a case in which a jury is called upon to determine in whose favor the evidence preponderates, for it was all on one side, and leading to but one conclusion. It is not the case of a debtor who is temporarily absent on business, and which absence may prevent the service of a summons, but it presents the case of a party who actually abandons his residence and takes up his abode in a distant State, secretly and clandestinely, not even imparting his intention to his wife, father-in-law, or any of his friends. If such a case does does not furnish a good ground for an attachment, we are at a loss to conceive what case would.
The court gave four instructions in behalf of the plaintiff and sis for the defendant, but we find nothing in these instructions which could have led the jury into such an erroneous finding. The plaintiff asked several instructions which the court refused to give, but we have not deemed it necessary to pass upon them, as the instructions given fully advised the jury of the law of the case.
Upon the trial, plaintiff offered to prove that defendant was largely indebted, and that a day or two previous to his leaving St. Louis he sent from his store, to an auction room, large packages of goods, and sold large lots of goods in an unusual and clandestine manner, and at under prices. Defendant objected to the introduction of such testimony, and the objection was sustained by the court. We are of opinion that the testimony was admissible, not for the mere purpose of showing a fraudulent concealment or disposition of his- property to hinder or delay his creditors, for that was not a cause assigned in the affidavit upon which the attachment issued, but for the purpose of showing the intent with which he left St. Louis.
A man leaving home on business, with the intention of soon returning, would not be likely to dispose of his property secretly, and at prices far below its value. The very fact of *305converting a large amount of goods into money,'by auction sales, and at a large sacrifice, and in a clandestine manner, furnished a reasonable presumption, particularly when viewed in connection with the other facts of the case, that he intended to abscond or absent himself so as to avoid the service- upon .him of the ordinary process of law.
The other judges concurring,
the judgment will be reversed aud the cause remanded for further trial.